DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant's claim for foreign priority based on a foreign application, filed in India, 201741047157 on 12/29/2017 including the certified copy of this application filed 3/12/21 as required by 37 CFR 1.55 and has been accepted and entered. 

Allowable Subject Matter
Claims 1-12, 14-19 and 21-22 are allowed. The following is an examiner’s statement of reasons for allowance: The prior art does not teach, disclose or suggest the limitation of “receiving, by a server, position information from one or more devices of a plurality of first vehicles that are traversing between a plurality of road segments of a road network including at least first and second road segments, 
wherein the first and second road segments are separated by a traffic signal; for each of the plurality of first vehicles: locating, by the server, the received position information on a directed graph of the road network;
determining, by the server, a first time instance and a second time instance based on the located position information on the directed graph, 
wherein the first time instance corresponds to a first entry time instance of each of the plurality of first vehicles for entering into the first road segment, and 
the second time instance corresponds to a second entry time instance of each of the plurality of first vehicles for entering into the second road segment from the first road segment; and 
determining, by the server, a time period associated with one or more vehicle related services along the first road segment; Page 5 of 19Application No. 16/990,334 Reply to Office Action of September 8, 2020
traffic time of the first road segment based on the determined time period for each of the plurality of first vehicles and an average of time differences of the first and second time instances of each of the plurality of first vehicles; and 
predicting, by the server, the traffic conditions of the road network based on the determined traffic time of each of the plurality of road segments” as recited in claim 1 and similarly recited in claims 7 and 14. Claims 2-6, 8-12, 15-19 and 21-22 are allowed for depending from an allowed claim. 
With respect to claim 1, the best prior art, Penna in view of Shang fail to teach, disclose or suggest determining a traffic time of a first road segment  “based on the determined time period for each of the plurality of first vehicles and an average of time differences of the first and second time instances of each of the plurality of first vehicles wherein the second time instances is for vehicles entering a second road segment from the first road segment wherein the first and second road segments are connected road segments required to have a traffic signal in between them and wherein the “determined time period” factored into the traffic time for the road segment is a time period associated with one or more vehicle related services along the first road segment. The specification examples of “vehicle related service” is are services increase the amount of time on a road segment such as “a service related to refueling, repairs, mechanical adjustments, penalty due to traffic breakdown”.  The enabling portion of the specification indicates that for each of the vehicles determining a traffic time of a first road segment involves subtracting the first time T1 (i.e., 10:00) from the second time T2 (i.e., 10:20)(i.e., T2-T1 = 20), and then further filtering out or removing the time taken for the vehicle related service (i.e., 3 minutes) such that the time for a single vehicle on the first road is 17 minutes. See Spec. ¶39. Penna in view of Shang fail to teach, disclose or suggest the combined limitations recited in the independent claims that include the required calculations for a traffic time of a first road segment. 
In addition, there was no other prior art reference that taught, disclosed or suggested this feature, nor is there any reason to modify or combine prior art references in the manner recited in the independent claims absent the applicant's disclosure. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNETH J MALKOWSKI whose telephone number is (313)446-4854.  The examiner can normally be reached on 8:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faris Almatrahi can be reached on 313-446-4821.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KENNETH J MALKOWSKI/Primary Examiner, Art Unit 3667